          Case 1:19-cv-02514-KBJ Document 14 Filed 08/22/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



BRIAN KAREM,

                             Plaintiff,
    v.

DONALD J. TRUMP, in his official capacity as
President of the United States and in his
individual capacity; and STEPHANIE
GRISHAM, in her official capacity as White
House Press Secretary and in her individual              Case No. 19-cv-2514-KBJ
capacity,

                             Defendants.


MOTION FOR LEAVE TO FILE BRIEF OF THE REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS AS AMICUS CURIAE SUPPORTING PLAINTIFF’S
 MOTIONS FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                          INJUNCTION


         Proposed amicus curiae, the Reporters Committee for Freedom of the Press,

respectfully moves this Court under Local Civil Rule 7(o) for leave to file the attached

amicus curiae brief in support of Plaintiff’s Motions for a Temporary Restraining Order and

Preliminary Injunction. The proposed brief is attached to this Motion.

         1.     This Court “has broad discretion to permit . . . participat[ion] [of] amici

curiae,” and amicus participation is appropriate where amici have “relevant expertise and a

stated concern for the issues at stake in [the] case.” Dist. of Columbia v. Potomac Elec. Power

Co., 826 F. Supp. 2d 227, 237 (D.D.C. 2011). This Court has recognized that an amicus brief

should “‘normally be allowed when . . . the amicus has unique information or perspective that

can help the court beyond the help that the lawyers for the parties are able to provide.’” Cobell
         Case 1:19-cv-02514-KBJ Document 14 Filed 08/22/19 Page 2 of 3



v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003) (quoting Ryan v. Commodity Futures Trading

Comm’n, 125 F.3d 1062, 1063 (7th Cir. 1997)); see also Jin v. Ministry of State Sec., 557 F.

Supp. 2d 131, 137 (D.D.C. 2008) (same).

       2.       The Reporters Committee is an unincorporated nonprofit association of reporters

and editors dedicated to defending the First Amendment and newsgathering rights of the press.

The Reporters Committee therefore has a powerful interest in ensuring that individual reporters

with White House security credentials are not deprived of those credentials absent due process.

       3.       The amicus brief highlights for the Court the due process requirements that

prevent the White House from suspending a journalist’s security credentials based on

vague, ad hoc criteria never previously articulated or published, and it highlights the

paramount importance of these requirements, which ensure transparency and fairness,

prevent arbitrary and discriminatory decisions by the government, and support an

informed electorate and accountable executive branch.

       4.       The Reporters Committee is uniquely positioned to provide the Court with

information and insight based on its experience advocating on behalf of reporters and media

outlets. The proposed amicus brief puts the Defendants’ actions and their effects on

journalists and news organizations in the context of First Amendment and due process

requirements.


       5.       The Reporters Committee has obtained consent to submit an amicus brief in this

matter from counsel for Plaintiff and Defendants.




                                                2
         Case 1:19-cv-02514-KBJ Document 14 Filed 08/22/19 Page 3 of 3



Dated: August 22, 2019                    Respectfully submitted,

                                                 /s/
                                          BRUCE D. BROWN
                                          (D.C. Bar No. 457317)
                                            Counsel of Record for Amicus Curiae
                                          KATIE TOWNSEND
                                          GABRIEL ROTTMAN
                                          SARAH MATTHEWS*
                                          REPORTERS COMMITTEE FOR
                                          FREEDOM OF THE PRESS
                                          1156 15th Street NW, Ste. 1020
                                          Washington, DC 20005
                                          Telephone: 202.795.9300
                                          bbrown@rcfp.org
                                          Counsel of Amicus Curiae
                                          *Of counsel




                                      3
         Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 1 of 15



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



BRIAN KAREM,

                         Plaintiff,
    v.

DONALD J. TRUMP, in his official capacity as
President of the United States and in his
individual capacity; and STEPHANIE
GRISHAM, in her official capacity as White
House Press Secretary and in her individual    Case No. 19-cv-2514-KBJ
capacity,

                         Defendants.


 BRIEF OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS AS
 AMICUS CURIAE SUPPORTING PLAINTIFF’S MOTIONS FOR A TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION
           Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 2 of 15



                                                   TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................. i
TABLE OF AUTHORITIES .......................................................................................................... ii
INTEREST OF AMICUS CURIAE ............................................................................................... 1
INTRODUCTION .......................................................................................................................... 2
ARGUMENT .................................................................................................................................. 3
   I.    The White House must provide meaningful due process before denying, suspending, or
         revoking a journalist’s security credentials. ......................................................................... 3
   II. The Sherrill requirement that suspensions of security credentials be pursuant to publicly
       known “explicit and meaningful” standards is essential for an informed electorate and an
       accountable executive branch. .............................................................................................. 7
CONCLUSION ............................................................................................................................. 12




                                                                      i
            Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 3 of 15



                                                  TABLE OF AUTHORITIES


Cases
Branzburg v. Hayes, 408 U.S. 665 (1972) ...................................................................................... 4
Cable News Network, Inc. v. Trump, No. 18-cv-2610, Dkt. No. 22 (D.D.C. Nov. 16, 2018) (oral
  ruling) ........................................................................................................................................ 11
*City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750 (1988) ....................................... 6, 7
*F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239 (2012)........................................... 4, 5, 6, 7
Getty Images News Servs. v. Dep’t of Defense, 193 F. Supp. 2d 112 (D.D.C. 2002)..................... 4
Grayned v. City of Rockford, 408 U.S. 104 (1972)......................................................................... 6
Grosjean v. American Press Co., 297 U.S. 233 (1936) ................................................................ 11
*N.Y. Times v. United States, 403 U.S. 713 (1971) ........................................................................ 9
Pell v. Procunier, 417 U.S. 817 (1974) .......................................................................................... 4
*Sherrill v. Knight, 569 F.2d 124 (D.C. Cir. 1977) ............................................................... passim
United States v. Nixon, 418 U.S. 683 (1974) .................................................................................. 9
Statutes
18 U.S.C. § 793 (2016) ................................................................................................................... 9
Other Authorities
*Br. Amici Curiae of the Reporters Committee for Freedom of the Press[,] the Officers of the
  White House Correspondents Association [and] the National Press Club in Support of
  Appellees at 8-9, Sherrill v. Knight, 569 F.2d 124 (D.C. Cir. 1977) .................................... 8, 10
Gabe Rottman, Government Leaks to the Press Are Crucial to Our Democracy. So Why Are We
  Suddenly Punishing Them So Harshly?, TIME (Nov. 1, 2018) .................................................. 9
The Federalist No. 70 (Alexander Hamilton) ................................................................................. 8
Regulations
Exec. Order No. 13,526, 75 Fed. Reg. 707 ..................................................................................... 9




                                                                         ii
         Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 4 of 15



                                    INTEREST OF AMICUS CURIAE

         Amicus curiae is the Reporters Committee for Freedom of the Press (the “Reporters

Committee”), an unincorporated nonprofit association of reporters and editors dedicated to

defending the First Amendment and newsgathering rights of the news media.1 Founded by

journalists and media lawyers in 1970, when the nation’s press faced an unprecedented wave of

government subpoenas forcing reporters to name confidential sources, the Reporters Committee

today serves as a leading voice for the legal interests of working journalists and news

organizations.

         As an organization devoted to defending First Amendment freedoms, including the rights

of journalists and media organizations to gather and report the news, the Reporters Committee

has a powerful interest in ensuring that the White House does not deny, suspend, or revoke the

security credentials of individual journalists without sufficient due process. Because decisions

affecting such credentials have ramifications for all members of the news media, the issues

presented in this case are of profound importance to the Reporters Committee. As such, the

Reporters Committee coordinated an amici brief along with the White House Correspondents

Association and the National Press Club in Sherrill v. Knight, 569 F.2d 124 (D.C. Cir. 1977), the

case in this Circuit holding that, before security credentials may be denied, the White House

must promulgate “explicit and meaningful” standards and must provide an aggrieved journalist

notice and a hearing. Id. at 131.

         The Reporters Committee respectfully submits this amicus brief pursuant to Local Civil

Rule 7(o).



1
         No counsel for a party authored this brief in whole or in part, and no party or counsel for a party made a
monetary contribution intended to fund the preparation or submission of this brief. No person other than amicus
curiae or its counsel made a monetary contribution to the preparation or submission of this brief.
           Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 5 of 15



                                        INTRODUCTION

       This case concerns a question of fundamental importance to the rights of the press and

public under the First and Fifth Amendments: whether the White House press secretary may

suspend the security credentials of a journalist and bona fide member of the press based on

vague, ad hoc standards never previously articulated, thereby depriving that journalist of his

ability to report on the president of the United States. The Reporters Committee respectfully

submits this amicus brief to inform this Court’s understanding of the constitutional concerns

posed by the suspension of a journalist’s access to the White House without sufficient due

process.

       This case arises from the White House press secretary’s thirty-day suspension of the

security credentials (referred to herein and in Plaintiff’s briefing as a “press pass” or “hard pass”)

of Plaintiff Brian Karem, White House correspondent for Playboy magazine and a regular CNN

contributor. The press secretary issued her final decision on August 16, 2019, citing an incident

that occurred more than a month earlier, on July 11, between Karem and Sebastian Gorka, a

radio host and former advisor to the president, following a “Social Media Summit” in the Rose

Garden. Boutrous Decl. Ex. 10 (Letter from Stephanie Grisham to Theodore Boutrous Jr., Aug.

16, 2019), Dkt. Ent. 3-10. The press secretary acknowledged the lack of “explicit rules”

governing behavior by members of the press at White House events. Boutrous Decl. Ex. 4 at 1

(Letter from Stephanie Grisham to Theodore Boutrous Jr., Aug. 2, 2019), Dkt. Ent. 3-4.

Nevertheless, she decided to suspend Karem’s press pass based on her conclusion that his

behavior was “disruptive” and violated an unwritten but “widely shared understanding” that

members of the press “must act professionally, maintain decorum and order, and obey

instructions from White House staff.” Boutrous Decl. Ex. 10 at 8.



                                                  2
        Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 6 of 15



       The Constitution recognizes both the need for the executive, legislative, and judicial

branches to inform the public and the press about significant actions of government and the right

of the press to gather and publish this information. When the White House chooses to have

special facilities and employees devoted to the press, it must make these government press

resources open to bona fide members of the press on a fair and equitable basis.

       Suspending a journalist’s security credentials and denying that journalist’s access to the

White House press facilities deprives the public of reporting on the administration and may

only occur when First Amendment and due process requirements are satisfied. Under

controlling law in this Circuit, due process requires clear, articulated standards that put

journalists on notice of what conduct will result in denial of their security credentials. Sherrill

v. Knight, 569 F.2d 124, 131 (D.C. Cir. 1977). In addition, the White House must provide a

meaningful opportunity to challenge the denial, and its decision must set forth the reasons for

the denial. Id. These standards must be viewpoint- and content-neutral and must not be

applied in an arbitrary or discriminatory manner. Id. at 129.

       These safeguards serve profound First Amendment interests in holding the executive

branch accountable through an informed and engaged electorate. They also ensure transparency

and fairness, preventing arbitrary and discriminatory decisions regarding press access to the

White House. Given the clear lack of such due process here, the holding in Sherrill requires the

prompt restoration of Plaintiff’s security credentials.

                                           ARGUMENT

I.     The White House must provide meaningful due process before denying, suspending,
       or revoking a journalist’s security credentials.

       It is well-settled that courts must uphold not only the substantive rights protected by the

First Amendment but also “rigorously” enforce due process requirements, particularly when

                                                  3
        Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 7 of 15



First Amendment rights are implicated. See, e.g., F.C.C. v. Fox Television Stations, Inc., 567

U.S. 239, 253–54 (2012) (“When speech is involved, rigorous adherence to [due process]

requirements is necessary to ensure that ambiguity does not chill protected speech.”).

Accordingly, the government may not restrict First Amendment rights with laws or policies

that are vague; nor may it apply such laws or policies in an arbitrary or discriminatory manner.

Id. at 253. Before depriving a person of liberty or property, the government must provide fair

notice of the law or policy and a meaningful opportunity to challenge its application. Id.;

Sherrill, 569 F.2d at 130–31.

       The U.S. Court of Appeals for the D.C. Circuit has made clear that these long-standing

due process principles apply with equal force when the White House denies press passes to

bona fide journalists. In Sherrill, the D.C. Circuit held, as an initial matter, that since the White

House has voluntarily decided to establish press facilities for correspondents who need to

report from the White House, “the protection afforded newsgathering under the first

amendment guarantee of freedom of the press requires that this access not be denied arbitrarily

or for less than compelling reasons.” 569 F.2d at 129 (citing Branzburg v. Hayes, 408 U.S.

665, 681 (1972); Pell v. Procunier, 417 U.S. 817, 829-35 (1974)). The court found that

because a journalist’s interest in a White House press pass “is protected by the first

amendment,” it may not be denied “without due process of law” under the Fifth Amendment.

Id. at 130–31.

       As set forth in Sherrill, due process requires the White House to “articulate and publish

an explicit and meaningful standard governing denial of White House press passes,” in

advance of any press pass denials. Id. at 131; see also Getty Images News Servs. v. Dep’t of

Defense, 193 F. Supp. 2d 112, 121 (D.D.C. 2002) (“[W]here public officials employ criteria


                                                  4
         Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 8 of 15



that are either vague or completely unknown, the party affected has no way of knowing how to

achieve compliance with the criteria nor even of challenging them as being improper.”)

(internal citation, ellipses omitted). Although the White House need not give a “detailed

articulation of narrow and specific standards or precise identification of all the factors which

may be taken into account,” vague and ambiguous justifications for denials, like general

references to “decorum,” do not suffice. Id. at 130 (rejecting Secret Service’s proffered reason

for denying press pass based on “reasons of security,” finding that phrase “unnecessarily vague

and subject to ambiguous interpretation”). Due process also requires the White House to

provide “notice to the unsuccessful applicant of the factual bases for denial with an opportunity

to rebut” and a “final statement of denial and the reasons therefore.” Id. at 131. These

requirements aim to ensure that the denial of a press pass is not “based on arbitrary or less than

compelling reasons” and “that the agency has neither taken additional, undisclosed information

into account, nor responded irrationally to matters put forward by way of rebuttal or

explanation.” Id. at 131.2

         The Supreme Court’s jurisprudence on the need for due process, particularly in First

Amendment cases, illuminates the analysis in Sherrill. That is, “the void for vagueness

doctrine addresses at least two connected but discrete due process concerns: first, that regulated

parties should know what is required of them so they may act accordingly; second, precision

and guidance are necessary so that those enforcing the law do not act in an arbitrary or

discriminatory way.” F.C.C., 567 U.S. at 253 (citing Grayned v. City of Rockford, 408 U.S.



2
         Importantly, the Sherrill rule requiring explicit standards and sufficient process is an additional First
Amendment protection over and above the flat prohibition on “arbitrary or content-based criteria for press pass
issuance.” 569 F.2d at 129. In other words, were a court to find that the suspension or denial of a hard pass was
based on favor or disfavor for a journalist’s reporting, even an explicit, public standard, and notice and an
opportunity to contest a denial of access, would fail First Amendment scrutiny.

                                                          5
        Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 9 of 15



104, 108–109 (1972)). To the first point, it is a “fundamental principle in our legal system”

that laws or regulations “must give fair notice” of what conduct is required or proscribed. Id.

(citations omitted). “This requirement of clarity in regulation is essential to the protections

provided by the Due Process Clause of the Fifth Amendment” and “requires the invalidation of

laws that are impermissibly vague.” Id. As the Supreme Court has explained:

               A conviction or punishment fails to comply with due process if
               the statute or regulation under which it is obtained “fails to
               provide a person of ordinary intelligence fair notice of what is
               prohibited, or is so standardless that it authorizes or encourages
               seriously discriminatory enforcement.” As this Court has
               explained, a regulation is not vague because it may at times be
               difficult to prove an incriminating fact but rather because it is
               unclear as to what fact must be proved.

Id. (citations omitted). Thus, a person may not be punished under a policy created after the

fact, of which the person had no notice at the relevant time. Id. at 254 (finding that television

networks could not be penalized by the Federal Communications Commission for a policy

adopted after the relevant broadcasts). This principle applies with even greater force when

rules “touch upon sensitive areas of basic First Amendment freedoms.” Id. (internal citations

and quotation marks omitted).

       To the second point, the Supreme Court has underscored the need for “precision and

guidance” in the articulation of laws and regulations that implicate First Amendment interests

to prevent their arbitrary and discriminatory enforcement. In fact, the Court has clarified that

laws giving government officials “unbridled discretion” run afoul of the First Amendment.

See, e.g., City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 770 (1988) (striking

down ordinance requiring newspaper publishers to obtain annual permits to place racks on

public sidewalks because it gave too much discretion to mayor in granting or denying permits).

First Amendment doctrine requires “explicit” limits on such discretion, and the availability of

                                                  6
        Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 10 of 15



judicial review “cannot substitute for concrete standards to guide the decision-maker’s

discretion.” Id. at 770–71 (citation omitted). In addition, the government’s assurance that it

will act in good faith does not remedy the constitutional violation. Id. at 770 (finding that court

may not “presume[] the mayor will act in good faith and adhere to standards absent from the

ordinance’s face” for “this is the very presumption that the doctrine forbidding unbridled

discretion disallows”); F.C.C., 567 U.S. at 255 (“Just as in the First Amendment context, the

due process protection against vague regulations does not leave regulated parties at the mercy

of noblesse oblige.”) (internal citation, quotation marks, brackets, and ellipses omitted).

        Viewing these principles together and in conjunction with Sherrill, they require the White

House to articulate a credentialing policy before applying that policy to deny, suspend, or revoke

press passes. The policy must be clear and provide “precision and guidance” to avoid giving the

White House unbridled discretion and to limit the potential for retaliatory and discriminatory

denials of press passes. These standards must be consistently and equitably applied.

        Here, the White House acknowledged that it “had not previously thought that a set of

explicit rules was necessary to govern behavior by members of the press at White House press

events.” Boutrous Decl. Ex. 4 at 1. Thus, even assuming the conduct cited by the White House

could constitutionally support the suspension of Karem’s hard pass had explicit standards for

reporter conduct been in place, the absence of any such standards means that the suspension

violated settled law in this Circuit.

II.     The Sherrill requirement that suspensions of security credentials be pursuant to
        publicly known “explicit and meaningful” standards is essential for an informed
        electorate and an accountable executive branch.

        The legal and public policy considerations here go beyond the facts of this case. As

discussed above, the rule articulated in Sherrill—that the White House “articulate and publish an



                                                 7
        Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 11 of 15



explicit and meaningful standard governing denial of White House press passes,” 569 F.2d at

131—serves profound First Amendment interests in holding the executive branch accountable

through an informed and engaged electorate. As such, the press’s constitutionally protected

newsgathering rights demand that when media access is denied, it is done so pursuant to

transparent, content- and viewpoint-neutral rules that provide adequate notice of what conduct

will lead to denial.

        A compelling government interest may exist in granting or denying hard passes to

journalists based on either security concerns or a serious disruption to White House operations.

But, as set forth above, denials must be based on publicly known standards that provide adequate

notice of what conduct will warrant suspension or denial. See Br. Amici Curiae of the Reporters

Committee for Freedom of the Press[,] the Officers of the White House Correspondents

Association [and] the National Press Club in Support of Appellees at 8-9, Sherrill v. Knight, 569

F.2d 124 (D.C. Cir. 1977), https://www.rcfp.org/briefs-comments/sherrill-v-knight (“Certainly,

the White House could, in its published standards, seek to exclude those persons whose presence

poses a reasonable likelihood of danger to the life of the President; or those persons whose

exclusion is dictated by a ‘compelling state interest’ because they pose a serious and imminent

threat to the disruption of White House functions.”) (emphasis added) (hereinafter “Sherrill

Amici Brief”).

        The executive claims greater authorities than other branches in withholding government

information from public scrutiny. See The Federalist No. 70 (Alexander Hamilton) (arguing for

a one-person executive characterized by “[d]ecision, activity, secrecy, and dispatch”). The

president may classify information, for instance, which imposes civil and criminal penalties on

its unauthorized disclosure. See, e.g., Exec. Order No. 13,526, 75 Fed. Reg. 707; 18 U.S.C. §



                                                8
       Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 12 of 15



793 (2016). Over the past two administrations, the Justice Department has sought to use those

powers to punish journalistic sources at a significantly increased rate. See Gabe Rottman,

Government Leaks to the Press Are Crucial to Our Democracy. So Why Are We Suddenly

Punishing Them So Harshly?, TIME (Nov. 1, 2018), https://perma.cc/PQ8N-V2BU. The office

of the presidency also enjoys an executive privilege, which can insulate other executive action

from Congressional oversight and from judicial attempts to compel the production of

information. See United States v. Nixon, 418 U.S. 683 (1974).

       For these and other reasons, courts have repeatedly recognized the crucial role of the

press, and the First Amendment’s protections for newsgathering, in holding the office of the

presidency, in particular, accountable. In the context of foreign affairs, for instance, Justice

Stewart affirmed the centrality of the press as a constitutional check in the Pentagon Papers case:

               In the absence of the governmental checks and balances present in
               other areas of our national life, the only effective restraint upon
               executive policy and power in the areas of national defense and
               international affairs may lie in an enlightened citizenry—in an
               informed and critical public opinion which alone can here protect
               the values of democratic government. For this reason, it is perhaps
               here that a press that is alert, aware, and free most vitally serves the
               basic purpose of the First Amendment. For without an informed and
               free press there cannot be an enlightened people.

N.Y. Times v. United States, 403 U.S. 713, 728 (1971) (Stewart, J., concurring). Justice Stewart

also grounded this observation in the reality of the presidency’s “enormous power in the two

related areas of national defense and international relations[,]” which is “largely unchecked by

the Legislative and Judicial branches” and “has been pressed to the very hilt since the advent of

the nuclear missile age.” Id. at 727. Indeed, in “many situations, the President’s decisions are

reviewable by no one except the electorate.” Sherrill Amici Brief at 13. And for the press to




                                                  9
       Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 13 of 15



fulfill that “vital function,” it must be free of the arbitrary denial of physical access to White

House facilities. Id. at 14.

        The rule articulated in Sherrill—that once the White House “voluntarily decide[s] to

establish press facilities for correspondents who need to report therefrom,” denials of access

must be based on publicly known, meaningful standards, and denials must only come with notice

and an opportunity to respond—serves to preserve this vital function. 569 F.2d at 129-30 (“Not

only newsmen and the publications for which they write, but also the public at large have an

interest protected by the first amendment in assuring that restrictions on newsgathering be no

more arduous than necessary, and that individual newsmen not be arbitrarily excluded from

sources of information.”).

        The White House press corps therefore represents the forward echelon in terms of the

press’s ability to function as a check on the executive branch, and ease of physical access to

White House facilities is central to a White House reporter’s job. See Sherrill Amici Brief at 4

(“The White House press facilities represent perhaps the single most important resource in terms

both of quantity and quality of news for the press in Washington.”). Another judge in this

District, in invalidating the White House’s revocation of CNN reporter Jim Acosta’s hard pass

last November, reaffirmed the First Amendment liberty interest, which vests in the individual

journalist, in such credentials:

                Moreover, the First Amendment interests, as recognized in Sherrill,
                were not vested merely in publications or agencies. They were
                liberties of the individual journalists themselves. For that reason,
                that CNN may still send another journalist or other journalist to the
                White House does not make the harm to Mr. Acosta any less
                irreparable. Each day he is deprived of that interest without the
                process prescribed by the court in Sherrill, he suffers a harm that
                cannot be remedied in retrospect. The Court cannot restore his
                access to press briefings that have already occurred or to



                                                  10
        Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 14 of 15



                conversations in the White House press facilities that have already
                been had.

See Cable News Network, Inc. v. Trump, No. 18-cv-2610, Dkt. No. 22 at 13:2-13 (D.D.C. Nov.

16, 2018) (oral ruling).

        The rule in Sherrill thus protects First Amendment and due process interests that are of

profound importance for democratic governance and an informed electorate. Grosjean v.

American Press Co., 297 U.S. 233, 250 (1936) (“[S]ince informed public opinion is the most

potent of all restraints upon misgovernment, the suppression or abridgment of the publicity

afforded by a free press cannot be regarded otherwise than with grave concern.”). That rule

requires the public articulation of clear standards under which press access to White House

facilities can be denied. And that law exists to protect the free flow of information to the

electorate and to hold the executive branch accountable, interests that transcend the particular

facts of this case.




                                                 11
       Case 1:19-cv-02514-KBJ Document 14-1 Filed 08/22/19 Page 15 of 15



                                        CONCLUSION

        For the foregoing reasons, the First Amendment and due process require the prompt

restoration of Plaintiff’s hard pass.



Dated: August 22, 2019                             Respectfully submitted,

                                                          /s/
                                                   BRUCE D. BROWN
                                                   (D.C. Bar No. 457317)
                                                     Counsel of Record for Amicus Curiae
                                                   KATIE TOWNSEND
                                                   GABRIEL ROTTMAN
                                                   SARAH MATTHEWS*
                                                   REPORTERS COMMITTEE FOR
                                                   FREEDOM OF THE PRESS
                                                   1156 15th Street NW, Ste. 1020
                                                   Washington, DC 20005
                                                   Telephone: 202.795.9300
                                                   bbrown@rcfp.org

                                                   Counsel for Amicus Curiae
                                                   *Of counsel




                                              12
          Case 1:19-cv-02514-KBJ Document 14-2 Filed 08/22/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



 BRIAN KAREM,

                             Plaintiff,
     v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States and in his
 individual capacity; and STEPHANIE
 GRISHAM, in her official capacity as White
 House Press Secretary and in her individual             Case No. 19-cv-2514-KBJ
 capacity,

                             Defendants.



                                     [PROPOSED] ORDER
       Upon consideration of the Motion for Leave to File Brief of the Reporters Committee for

Freedom of the Press as Amicus Curiae Supporting Plaintiff’s Motions for a Temporary

Restraining Order and Preliminary Injunction, it is hereby

       ORDERED that the Motion is granted, and further

       ORDERED that the proposed Brief of the Reporters Committee for Freedom of the Press

as Amicus Curiae Supporting Plaintiff’s Motions for a Temporary Restraining Order and

Preliminary Injunction is hereby deemed filed in the above-captioned action.




Dated:_________________


                                                    _____________________________
                                                              U.S. District Judge
